Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, and 9 are objected to because of the following informalities:  
Claims 1 and 9 recite “identifying output from a planner system and output from a perception system” in order to avoid possible confusion it is recommended that Applicant instead recite “identifying a first output from a planner system and a second output from a perception system.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 12 recite the limitation "the locations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Regarding claim 1, Liu discloses a method of training a model for identification of events likely to cause discomfort to passengers of autonomous vehicles, the method comprising: (abstract; ¶17)
receiving, by one or more server computing devices, first ride data identifying output from a planner system and output from a perception system, the first ride data being associated with a ride quality value indicating a level of discomfort identified by a passenger of the autonomous vehicle during a first ride; and (¶18-20, 24)
training, by the one or more server computing devices, the model using the first ride data and any associated ride quality values such that the model is configured to, in response to receiving second ride data for a second ride as input, output a list of events that occur in the second ride that are likely to cause discomfort to one or more passengers during the second ride. (¶23-25, 49)

Regarding claim 2, Liu further discloses inputting the second ride data for the second ride into the model in order to determine the list of events; and flagging the second ride data for review based on the list of events. (¶19, 27)

Regarding claim 3, Liu further discloses wherein the second ride data corresponds to simulated ride data for a simulated ride generated using autonomous vehicle control software. (¶24)

Regarding claim 4, Liu further discloses wherein the ride quality value is further associated with a point in time during the first ride. (¶20)

Regarding claim 7, Liu further discloses wherein the ride data further includes acceleration information for the first ride. (¶17)

Regarding claim 8, Liu further discloses wherein the ride data further includes derivative of acceleration information for the autonomous vehicle for the first ride. (¶25)

Regarding claim 9, Liu further discloses a method of training a model for assessment of overall ride quality of autonomous vehicle rides, the method comprising: (abstract; ¶17)
receiving, by one or more server computing devices, first ride data identifying output from a planner system and output from a perception system, the first ride data being associated with a first overall ride quality value indicating an overall ride quality provided by a passenger of the autonomous vehicle for a first ride; and (¶18-20, 24)
training, by the one or more server computing devices, the model using the first ride data and first overall ride quality value such that the model is configured to, in response to receiving second ride data for a second ride as input, output a second overall ride quality value for the second ride. (¶23-25, 49)

Regarding claim 10, Liu further discloses wherein the second ride data corresponds to simulated ride data for a simulated ride generated using autonomous vehicle control software. (¶24)

Regarding claim 13, Liu further discloses wherein the first ride data further includes acceleration information for the autonomous vehicle. (¶17)

Regarding claim 14, Liu further discloses further comprising receiving, output from a second model identifying a list of events likely to cause discomfort to a passenger during the first ride, and wherein the training is further based on the list of events. (¶1)

Regarding claim 16, Liu further discloses wherein the model is a convolutional neural net over time in order to enable the model recognize relationships between events and when those events occur during a ride and how those relationships affect overall ride quality. (¶40)

Regarding claim 17, Liu further discloses inputting the ride data for the second ride into the model in order to determine the second overall ride quality value; and flagging the second ride data for review based on the second overall ride quality value. (¶19, 27)

Regarding claim 18, Liu further discloses inputting the ride data for the second ride into the model in order to determine the second overall ride quality value; and using the second overall ride quality value to assess ride quality of a plurality of miles driven by autonomous vehicles. (¶1, 23-25)

Regarding claim 19, Liu further discloses inputting the ride data for the second ride into the model in order to determine the second overall ride quality value; and using the second overall ride quality value to assess ride quality of a certain type of maneuver. (¶1, 17)

Regarding claim 20, Liu further discloses wherein the certain type of maneuver includes left or right turns. (¶17, 25, 32)

Regarding claim 21, Liu further discloses wherein the certain type of maneuver includes lane changes. (¶17, 25, 32)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1, 5, and 9 above, and further in view of Ferguson et al (US Patent 8,457,827).
Regarding claims 5, and 11, Ferguson teaches wherein the ride data further includes context from a map used to control the autonomous vehicle during the first ride. (claims 14, 17)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Liu with wherein the ride data further includes context from a map used to control the autonomous vehicle during the first ride as taught by Ferguson because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claims 6, and 12, Ferguson teaches wherein the ride data further includes information about the locations and types of road users other than the vehicle. (claims 14, 17)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Liu with wherein the ride data further includes information about the locations and types of road users other than the vehicle as taught by Ferguson because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 9 above, and further in view of Ratnasingam et al (US Patent Publication 2017/0305434).
Regarding claim 15, Ratnasingam teaches converting a first ride quality value to the first overall ride quality value, and the first ride quality value corresponds to a star rating for the first ride provided by the passenger. (¶45)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Liu with converting a first ride quality value to the first overall ride quality value, and the first ride quality value corresponds to a star rating for the first ride provided by the passenger as taught by Ratnasingam because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669